Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sadler (Us 20030111845 A1).
Regarding claim 1, Sadler teaches a structure for connecting a door latch cable to a retractable outside door handle assembly for a vehicle, the structure comprising: a mounting housing (17, 30, 31)inserted into (housing inserted from behind into the flanges of 13) a case (13)of the retractable outside door handle assembly in a longitudinal direction of the vehicle and hanged by and mounted at (fig 4b shows  screws holding housing in direction C-C) the case in a height direction of the vehicle; and a door latch cable (24,25) movably installed at the mounting housing.  
Sadler does not explicitly teach the use of a door latch cable, instead Randall teaches linkage connections.  
Lee teaches a similar retractable door handle utilizing a cable (71) as the linkage connection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lee with those of Sadler in order to utilize a cable rather than a rod for the linkage connections.  A cable provides a flexible connection which can better absorb shock when a door is suddenly closed or operated as taught by Lee (col. 2, lines 43-47).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 2, Sadler in view of Lee teaches the structure of claim 1, Sadler further teaches wherein the mounting housing comprises a housing body (30-31) in which a guide groove (opening in 28) is formed.  
Regarding claim 3, Sadler in view of Lee teaches the structure of claim 2, Sadler further teaches wherein a cable end portion, which is inserted into and is movable along (moves along the guide groove during installation and during actuation) the guide groove, is mounted at one end portion of the door latch cable (para. 0035).  
Regarding claim 4, Sadler in view of Lee teaches the structure of claim 3, Sadler further teaches wherein the housing body comprises side walls (walls of 28) defining the guide groove.  
Regarding claim 5, Sadler in view of Lee teaches the structure of claim 4, Sadler further teaches wherein the cable end portion is supported by the side walls (fig. 4a).  
Regarding claim 6, Sadler in view of Lee teaches the structure of claim 3, Sadler further teaches wherein the retractable outside door handle assembly for the vehicle is provided with a link pin (21), which is configured to pull and move the cable end portion according to operation of an outside door handle (para. 0031).  
Regarding claim 7, Sadler in view of Lee teaches the structure of claim 3, Sadler further teaches comprising a first mounting flange (fig. 5D, left portion of 16) and a second mounting flange (fig. 5D, right portion of 16) provided at a front surface and a rear surface of the housing body in the longitudinal direction of the vehicle.  
Regarding claim 10, Sadler in view of Lee teaches the structure of claim 3, Sadler further teaches wherein the case (13) is provided with an extension surface (surface 41), the cable end portion being seated on (cable end is indirectly seated on extension surface) and supported by the extension surface of the case.
Regarding claim 11, Sadler teaches a vehicle comprising a vehicle body; a vehicle door (51) attached to the vehicle body, the vehicle door having a retractable outside door handle assembly (fig. 3A); a mounting housing (17, 30, 31)inserted into (housing inserted from behind into the flanges of 13) a case (13)of the retractable outside door handle assembly in a longitudinal direction of the vehicle and hanged by and mounted at (fig 4b shows  screws holding housing in direction C-C) the case in a height direction of the vehicle; and a door latch linkage (24,25) movably installed at the mounting housing.  
Sadler does not explicitly teach the use of a door latch cable, instead Randall teaches linkage connections.  
Lee teaches a similar retractable door handle utilizing a cable (71) as the linkage connection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lee with those of Sadler in order to utilize a cable rather than a rod for the linkage connections.  A cable provides a flexible connection which can better absorb shock when a door is suddenly closed or operated as taught by Lee (col. 2, lines 43-47).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 12, Sadler in view of Lee teaches the vehicle of claim 11, Sadler further teaches wherein the mounting housing comprises a housing body (30-31) in which a guide groove (opening in 28) is formed and wherein a cable end portion, which is inserted into and is movable along (moves along the guide groove during installation and during actuation) the guide groove, is mounted at one end portion of the door latch cable (para. 0035).  
Regarding claim 13, Sadler in view of Lee teaches the vehicle of claim 12, Sadler further teaches wherein the housing body comprises side walls (walls of 28) defining the guide groove and the cable end portion is supported by the side walls (fig. 4a).  
Regarding claim 14, Sadler in view of Lee teaches the vehicle of claim 12, Sadler further teaches wherein the retractable outside door handle assembly for the vehicle is provided with a link pin (21), which is configured to pull and move the cable end portion according to operation of an outside door handle (para. 0031) of the retractable outside door handle assembly.  
Regarding claim 17, Sadler in view of Lee teaches the vehicle of claim 3, Sadler further teaches wherein the case (13) is provided with an extension surface (surface 41), the cable end portion being seated on (cable end is indirectly seated on extension surface) and supported by the extension surface of the case.
Allowable Subject Matter
Claims 8-9, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 8 and 15 contain allowable subject matter for disclosing that the case is provided with a catch housing and a hanging flange into which the first and second mounting flanges are hanged and seated thereon.  Sadler does not explicitly teach this and it would not be obvious to one of ordinary skill in the art to make this modification.  
Claims 9 and 16 are objected to for depending upon an objected base claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675